[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Present: Honorable D. Michael Hurley, Judge Trial Referee JUDGMENT
This case, claiming a collection on a contract, came to this Court on 9-16-97, and thence to 10-20-97, when the defendant, Lora Ayers filed an answer and special defense, and thence to 10-30-97 when the plaintiff replied to the special defense, and thence to 12-1-97 when the defendant, Shirley Baker filed a complaint for apportionment, and thence to 8-28-98 when the defendant Lora Ayers filed a motion for summary judgment, and thence to the present, when the parties were at issue to the Court, as on file.
The Court, after hearing the parties, finds the issues for the defendants.
Whereupon, it is adjudged that the defendants are entitled to judgment as a mater of law. The case is dismissed as to the Estate of Fred Ayers for lack of jurisdiction.
BY THE COURT (Hurley, Judge Tr. Referee)
Jorene M. Couture Chief Clerk